PER CURIAM.
We initially accepted jurisdiction to review Griffin v. State, 979 So.2d 1253 (Fla. 4th DCA 2008), review granted, 987 So.2d 1210 (Fla.2008) (table), a decision in which the Fourth District Court of Appeal certified a question to be of great public importance. After further, full consideration, we have determined that we should exercise our discretion and discharge jurisdiction. Accordingly, this review proceeding is dismissed.
It is so ordered.
QUINCE, C.J., and PARIENTE, LEWIS, CANADY, POLSTON, and LABARGA, JJ., concur.